UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 6, 2012 CAMAC ENERGY INC. (Exact name of registrant as specified in its charter) Delaware 001-34525 30-0349798 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1330 Post Oak Boulevard, Suite 2575, Houston, Texas 77056 (Address of principal executive offices) (Zip Code) (713) 797-2940 (Registrant's telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01Completion of Acquisition or Disposition of Assets. As previously disclosed, on July 23, 2012, CAMAC Energy Inc. (the “Company”) executed a Share Sale and Purchase Agreement (the “Agreement”) with Leyshon Resources Limited, a company incorporated in Western Australia (“Buyer”), for the purchase by Buyer of all of the outstanding capital stock of the Company’s wholly owned subsidiary Pacific Asia Petroleum Limited, a company incorporated in Hong Kong (“PAPL”). On August 6, 2012, the Company and Buyer closed the transactions contemplated by the Agreement.At the closing, Buyer paid the Company US$2.5 million and issued to the Company 10 million ordinary shares of Buyer.The sale of PAPL divested the Company of its interest in the Zijinshan Gas Block in China effective as of July 1, 2012. Item 2.02Results of Operations and Financial Conditions On August 6, 2012, CAMAC Energy Inc. issued a press release providing an operational update and announcing financial results for its second quarter ended June 30, 2012.A copy of the press release is attached as Exhibit 99.1 and incorporated herein by reference. All information in Item 2.02, including Exhibit 99.1, is being furnished and shall not be deemed "filed" with the SEC for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liability of that Section, and shall not be deemed to be incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act, except to the extent the registrant specifically incorporates it by reference. Item9.01Financial Statements and Exhibits (d)Exhibits CAMAC Energy Inc. Press Release, dated August 6, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CAMAC Energy Inc. Dated: August 8, 2012 By: /s/Nicolas J. Evanoff Nicolas J. Evanoff Senior Vice President, General Counsel & Secretary
